NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AARON L. STRIBLING,                             No.    17-15698

                Plaintiff-Appellant,            D.C. No. 4:15-cv-03336-YGR

 v.
                                                MEMORANDUM*
BROCK, Psychologist, Salinas Valley State
Prison; MAHAN, Psychologist, Salinas
Valley State Prison,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      California state prisoner Aaron L. Stribling appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment on Stribling’s

deliberate indifference claim concerning his mental health treatment because

Stribling failed to raise a genuine dispute of material fact as to whether defendants

knew of and disregarded an excessive risk to his health. See id. at 1057-60 (prison

officials act with deliberate indifference only if they know of and disregard an

excessive risk to an inmate’s health; a difference of opinion between a prisoner and

medical authorities regarding the appropriate course of treatment, negligence, or

medical malpractice do not amount to deliberate indifference).

      We do not consider Stribling’s arguments concerning discovery issues in the

district court that were raised for the first time on appeal. See Padgett v. Wright,

587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    17-15698